Broyles, J.
There being in the bill of exceptions no exception to any real final judgment, but an exception only tQ a judgment sustaining a special and general demurrer to the defendant’s answer, and striking the ' answer, and it not appearing that any final judgment was rendered, no question is presented which this court has jurisdiction to decide. This is true although it is recited in the bill of exceptions that this judgment overruling the answer disposed of the case, and was a final disposition of the same “for the reason that the said defendant’s answer was then and there stricken at the time of said ruling.” McCranie v. Shipp, 10 Ga. App. 544 (73 S. E. 701); Jones v. Pool, 5 Ga. App. 113 (62 S. E. 711); Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); Johnson v. Merchants &c. Bank, 141 Ga. 721 (81 S. E. 873). Accordingly the writ of error in this case must be Dismissed.